              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION


CARRIE FINCH, Individually and          *
as Executor of the Estate of            *
Juvay Finch,                            *
                                        ★


       Plaintiff,                       *
                                        *


              V.                        *               CV 616-169
                                        *


OWNERS INSURANCE COMPANY,               *
                                        ie


       Defendant.                       *




                                      ORDER




       Before the Court is the parties' stipulation of dismissal.

{Doc.    113.)      Pursuant     to   Federal    Rule   of   Civil    Procedure

41(a)(1)(A)(ii) , the parties have agreed to the dismissal of the

above-referenced action with prejudice.            IT IS THEREFORE ORDERED

that    all   of   Plaintiff's    claims     asserted   in   this    matter   are


DISMISSED WITH PREJUDICE.        The Clerk shall TERMINATE all deadlines

and motions and CLOSE this case.


        ORDER ENTERED at Augusta, Georgia, this //^ day of June,
2019.




                                             J. RANDAp HALK, CHIEF JUDGE
                                             UNITED SPATES DISTRICT COURT
                                                        DISTRICT OF GEORGIA
